DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 7/22/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “a wavelength from about 770 nm to about 795 nm” and “a wavelength from about 790 nm to about 815” in the application as filed.

Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about x nm” in claim 28-29 is a relative term which renders the claim indefinite. The term “about x nm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the range “a wavelength from about 770 nm to about 795 nm” and “a wavelength from about 790 nm to about 815” defined in claims 28 and 29, respectively, are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 14-16, 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harold Walder et al. [US 20200222711 A1: already of record and incorporated by reference Dan-Cristian Dinca (US 7505562 B2)] in view of John Richardson et al. [US 20140267653 A1: already of record].
Regarding claim 1, Harold teaches:
1. (Currently Amended) A method (i.e. A system and method for imaging or treating a disease in a human or animal body- Abstract) comprising: 
actuating an emitter (i.e. initiation energy source- ¶0095) to emit a plurality of pulses of electromagnetic radiation (i.e. FIG. 53 is a schematic representing a pulsing embodiment according to the invention, with the top figure showing the “on-off” pulse sequence of the initiation energy source, and the bottom figure showing the charging of the phosphor by the initiation energy source during the “on” periods, to maximum intensity followed by decay during the “off” periods- ¶0095, fig. 53), wherein the plurality of pulses of electromagnetic radiation comprises a fluorescence excitation wavelength (i.e. (e.g. x-ray)- ¶0445) of electromagnetic radiation (i.e. the energy modulation agents receive higher energy (e.g. x-ray) and re-emits in lower energy (e.g. UV-A). Some modulation agents may have a very short energy retention time (on the order of fs, e.g. fluorescent molecules) whereas others may have a very long half-life (on the order of minutes to hours, e.g. luminescent or phosphorescent molecules). The energy modulation agent materials can preferably include any materials that can absorb X ray and emit light in order to excite the PA molecule- ¶0445); 
detecting electromagnetic radiation(i.e. radiate at a lower energy- ¶0238) resulting (i.e. upon radiation from the initiation source- ¶0238) from the plurality of pulses of electromagnetic radiation (i.e. a plurality of energy-converting particles in the medium which, upon radiation from the initiation source, radiate at a lower energy than the initiation source to interact with photoactivatable agents in the medium- ¶00238) with a pixel array of an image sensor to generate a plurality of exposure frames(i.e. the CT scanner can be used to simultaneously image and treat a subject- ¶0144... For instance, some equipment is designed to take a series of pictures (using pulses of x-ray with a duration of 6 micro-seconds)- ¶0875... In one embodiment of the invention, X-Ray pulsing with camera detection in a rapid and synchronized manner will permit a better understanding of the emitted wavelengths- ¶1044), wherein the plurality of exposure frames comprises a fluorescence exposure frame sensed in response to (i.e. upon radiation from the initiation source- ¶0240) the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation (i.e. an initiation source configured to radiate an initiation energy, a first plurality of energy-converting particles in the medium which (upon radiation from the initiation source) radiate at a first lower energy than the initiation source to interact with photoactivatable agents in the medium, and a second plurality of energy-converting particles in the medium which (upon radiation from the initiation source) radiate at a second lower energy than the initiation source to interact with photoactivatable agents in the medium- ¶0240); 
applying edge enhancement to edges within at least one exposure frame of the plurality of exposure frames; 
providing the fluorescence exposure frame to a corresponding system configured to identify a tissue structure (i.e. tumor- ¶0849) within a scene based on data from the fluorescence exposure frame (i.e. As a result, the phosphors used for activating bio-therapeutic compounds are also very good X-Ray contrasting agents. An image can be derived through X-Ray imaging and can be used to pin-point the location of the tumor, to insure that the down converting media is correctly distributed at the tumor site- ¶0849); and 
receiving an output from the corresponding system comprising one or more of a location or an identity of the tissue structure (Official Notice: This limitation recites, in a merely generic manner, reception/transmission of data. This computer function is found to be well-understood, routine, conventional function or as insignificant extra solution activity).
However, Harold does not teach explicitly:
	applying edge enhancement to edges within at least one exposure frame of the plurality of exposure frames.
In a related field of endeavor, John teaches:
applying edge enhancement to edges within at least one exposure frame of the plurality of exposure frames (i.e. This disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control- ¶0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 2, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
	detecting the edges within the at least one exposure frame; 
retrieving from memory a known conversion gain and an applied sensor gain for the pixel array; 
calculating a threshold magnitude of noise based on the known conversion gain and the applied sensor gain for the pixel array; and 
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the at least one exposure frame.
In a related field of endeavor, John teaches
further comprising: 
detecting the edges within the at least one exposure frame (i.e. One implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the unsharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance- ¶0024); 
retrieving from memory a known conversion gain (i.e. the internal sensor properties known as the conversion gain ε- ¶0037) and an applied sensor gain for the pixel array (i.e. G is the absolute overall linear gain applied on the sensor- ¶0038); 
calculating a threshold magnitude of noise (i.e. continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise- ¶0027) based on the known conversion gain and the applied sensor gain for the pixel array(i.e. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains- ¶0027); and 
adjusting a magnitude of the applied edge enhancement (i.e. allows the most ideal compromise between edge enhance efficacy and noise control- ¶0027) based on the threshold magnitude of noise acceptable in the at least one exposure frame (i.e. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control- ¶0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 3, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
	wherein applying the edge enhancement to the edges within the at least one exposure frame comprises: 
extracting luminance data from the exposure frame; detecting the edges within the exposure frame; 
applying a gain factor to the detected edges within the image frame to generate modified edge data; and 
merging the luminance data and the modified edge data.
In a related field of endeavor, John teaches:
wherein applying the edge enhancement to the edges within the exposure frame (i.e. One implementation involves- ¶0024) comprises: 
extracting luminance data from the at least one exposure frame (i.e. first extracting the luminance component- ¶0024); 
detecting the edges within the exposure frame (i.e. then detecting edges using, e.g., the Canny approach or the unsharp mask method- ¶0024); 
applying a gain factor to the detected edges within the image frame to generate modified edge data (i.e. applying some gain factor to the edge data- ¶0024); and 
merging (i.e. adding- ¶0024) the luminance data and the modified edge data (i.e. adding the edge data back to the original luminance- ¶0024).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 4, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: 
a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor.
In a related field of endeavor, John teaches:
further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: 
a known conversion gain for each pixel within the pixel array (i.e. conversion gain ε- ¶0037), a known applied sensor gain (i.e. G is the absolute overall linear gain- ¶0038) for the pixel array (i.e. Once K is known it may be used to predict the magnitude of the noise expectation, σi (in DN) for pixel i, based on the local filtered luminance, fi; (                        
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                K
                                            
                                            
                                                G
                                            
                                        
                                        (
                                        
                                            
                                                f
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        B
                                        )
                                    
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            G
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    K
                                
                                
                                    G
                                
                            
                            =
                            
                                
                                    W
                                
                                
                                    G
                                    ∙
                                    ε
                                    ∙
                                    (
                                    
                                        
                                            2
                                        
                                        
                                            n
                                        
                                    
                                    -
                                    1
                                    )
                                
                            
                        
                    ) - ¶0037-40), or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 5, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
wherein applying the edge enhancement comprises applying the edge enhancement in response to the at least one exposure frame comprising more than a threshold magnitude of noise.
In a related field of endeavor, John teaches:
wherein applying the edge enhancement comprises applying the edge enhancement in response to the at least one exposure frame comprising more than a threshold magnitude of noise (i.e. Normally the edge enhancement algorithm would involve some kind of threshold application in order to apply the enhancement only when comfortably above the noise distribution- ¶0025).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 6, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise.
In a related field of endeavor, John teaches:
wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise (i.e. This disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains- ¶0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 7, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
further comprising detecting the edges within the at least one exposure frame by: 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; 
extracting a luminance plane from the exposure frame; 
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and 
detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency.
In a related field of endeavor, John teaches:
further comprising detecting the edges within the at least one exposure frame by: 
applying a spatial filter to the exposure frame(i.e. spatially filtered version of the image- ¶0028), wherein the spatial filter is a Gaussian filter(i.e. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7×7- ¶0029); 
extracting a luminance plane from the exposure frame (i.e. a spatially filtered version of the luminance plane may be made- ¶0029); 
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane (i.e. spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane- ¶0029); and 
detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency (i.e. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency- ¶0029).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 8, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
further comprising detecting the edges within the at least one exposure frame by: 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and 
applying an edge detect operator kernel to the spatially filtered version of the exposure frame.
In a related field of endeavor, John teaches:
further comprising detecting the edges within the at least one exposure frame by: 
applying a spatial filter to the exposure frame (i.e. spatially filtered version of the image- ¶0028), wherein the spatial filter is a Gaussian filter (i.e. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7×7- ¶0029); and 
applying an edge detect operator kernel to the spatially filtered version of the exposure frame (i.e. Other implementations could alternatively use the Canny method, in which an edge detect operator kernel, (e.g. Sobel, Roberts or Prewitt), is applied to a spatially filtered version of the image- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 9, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, wherein calculating the gain factor comprises calculating based on: 
voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; a known conversion gain for the pixel array; an absolute overall linear gain applied to the image sensor; and a strength adjuster setting received from a user
In a related field of endeavor, John teaches:
further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame (i.e. This gain factor will govern the strength of the edge enhancement- ¶0033), wherein calculating the gain factor comprises (i.e. the gain factor, g, is the product of two positive, real components, referred to as αi and β- ¶0034... To decide what α should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K- ¶0037) calculating based on: 
voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor (i.e. the ADC voltage swing, W- ¶0037); 
a known conversion gain for the pixel array(i.e. internal sensor properties known as the conversion gain ε- ¶0037); 
an absolute overall linear gain applied to the image sensor (i.e. G is the absolute overall linear gain applied on the sensor- ¶0038); and 
a strength adjuster setting received from a user (i.e. The β factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste- ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 10, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the at least one exposure frame, wherein calculating the gain factor comprises: 
plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; 
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; 
predicting a magnitude of noise expectation based on the calibration factor; and 
calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user.
In a related field of endeavor, John teaches:
further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame (i.e. This gain factor will govern the strength of the edge enhancement- ¶0033), wherein calculating the gain factor comprises: 
plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains (i.e. K can be determined empirically by plotting photon transfer curves of noise (in DN2) for a broad range of gains- ¶0039); 
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph (i.e. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain- ¶0039); 
predicting a magnitude of noise expectation based on the calibration factor (i.e. Once K is known it may be used to predict the magnitude of the noise expectation, σi (in DN) for pixel i, based on the local filtered luminance, fi;- ¶0040); and 
calculating the gain factor (i.e. the gain factor, g, is the product of two positive, real components, referred to as αi and β - ¶0034 and Equation ¶0041) based on the predicted magnitude of noise expectation (i.e. Once K is known it may be used to predict the magnitude of the noise expectation, σi (in DN) for pixel i,- ¶0040) and a strength adjust setting received from a user (i.e. The β factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste- ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 14, Harold and John teach all the limitations of claim 1 and Harold further teaches:
further comprising generating an overlay frame comprising one or more of the location or the identity of the tissue structure (i.e. FIG. 30 is a composite of x-ray induced optical emission spectra of various individual visible emitting phosphors overlaid on each other- ¶0071).

Regarding claim 15, Harold and John teach all the limitations of claim 14 and Harold further teaches:
receiving the location of the critical tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (i.e. FIG. 30 is a composite of x-ray induced optical emission spectra of various individual visible emitting phosphors overlaid on each other- ¶0071).

Regarding claim 16, Harold and John teach all the limitations of claim 14 and Harold further teaches:
wherein the tissue structure comprises one or more of a nerve (i.e. Exemplary conditions also may include nerve (brain) imaging and stimulation- ¶0442), a ureter, a blood vessel (i.e. varicose veins- ¶0442), an artery, a blood flow (i.e. reducing blood flow to the tumor causing its necrosis- ¶0358), or a tumor (i.e. a system for imaging or treating a tumor in a human or animal body).

Regarding claim 18, Harold and John teach all the limitations of claim 1.
However, Harold does not teach explicitly:
wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.
In a related field of endeavor, John teaches:
wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation (i.e. Referring now to FIGS. 4A and 4B, the figures illustrate a perspective view and a side view, respectively, of an implementation of a monolithic sensor 400 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure- ¶0069).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold with the teachings of John as application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (John- ¶0023).

Regarding claim 20, Harold and John teach all the limitations of claim 1 and Harold further teaches:
wherein detecting the electromagnetic radiation comprises detecting a relaxation wavelength of a reagent (i.e. the energy emitted during phosphorescent relaxation is not otherwise different than fluorescence, and the range of wavelengths may be selected by choosing a particular phosphor- ¶0008) that fluoresces in response to the fluorescence excitation wavelength of electromagnetic radiation(i.e. he use of a phosphorescent emitting source was described with the advantage of phosphorescent emitting molecules or other source may be electroactivated or photoactivated prior to insertion into the tumor either by systemic administration or direct insertion into the region of the tumor- ¶0008).

Regarding claim 21, apparatus claim 21 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 21 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above. 

Regarding claim 22, apparatus claim 22 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 22 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above. 

Regarding claim 23, apparatus claim 23 is drawn to the apparatus using/performing the same method as claimed in claim 3. Therefore, apparatus claim 22 corresponds to method claim 3, and is rejected for the same reasons of obviousness as used above. 

Regarding claim 24, apparatus claim 24 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore, apparatus claim 24 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.

Regarding claim 25, apparatus claim 25 is drawn to the apparatus using/performing the same method as claimed in claim 14. Therefore, apparatus claim 25 corresponds to method claim 14, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 26, apparatus claim 26 is drawn to the apparatus using/performing the same method as claimed in claim 15. Therefore, apparatus claim 26 corresponds to method claim 15, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 27, apparatus claim 27 is drawn to the apparatus using/performing the same method as claimed in claim 16. Therefore, apparatus claim 27 corresponds to method claim 16, and is rejected for the same reasons of obviousness as used above.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harold Walder et al. [US 20200222711 A1: already of record and incorporated by reference Dan-Cristian Dinca (US 7505562 B2)] in view of John Richardson et al. [US 20140267653 A1: already of record] and further in view of Ming-Hung Chuang et al. [US 20100091162 A1: already of record]. 
However, Harold and John do not teach explicitly:
wherein detecting the electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
In the same field of endeavor, Chuang teaches:
wherein detecting the electromagnetic radiation comprises sensing during a readout period of the pixel array (i.e. The method also includes the step of reading out a signal from the source of the readout transistor during a readout period, where the signal is corresponding to the photo-charges generated by the photodiode in response to illumination of light- ¶0018... the active pixel sensor circuit 100 operates in the readout stage in the time period of (t3-t2), where the row select signal ROW SELECT is in the high voltage VREF- ¶0054), wherein the readout period is a duration of time when active pixels in the pixel array are read (i.e. The readout period is corresponding to a time period in which the row select signal ROW SELECT is in the high voltage- ¶0018).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Chuang to improve aperture ratio and sensitivity (Chuang- ¶0001).

Claims 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harold Walder et al. [US 20200222711 A1: already of record and incorporated by reference Dan-Cristian Dinca (US 7505562 B2)] in view of John Richardson et al. [US 20140267653 A1: already of record] and further in view of Laurent Blanquart et al. [US 20140160318 A1 and incorporated by reference Laurent Blanquart et al. (US20140163319A1) hereafter Laurent’- all ready of record].
Regarding claim 12, Harold and John teach all the limitations of claim 1.
However, Harold and John do not teach explicitly:
wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
In the same field of endeavor, Laurent teaches: 
wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration (i.e. see readout cycles in figs. 4 and 6B), a plurality of sub-pulses of electromagnetic radiation (i.e. a red pulse and a blue pulse and a green pulse- ¶0078) having a sub-duration shorter than the pulse duration (i.e. said luminance pulse is created by pulsing a red pulse and a blue pulse and a green pulse- ¶0078, figs. 4 and 6B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Laurent to reducing noise while creating the stream of image frames (Laurent- ¶0078).

Regarding claim 13, Harold and John teach all the limitations of claim 1.
However, Harold and John do not teach explicitly:
wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
In the same field of endeavor, Laurent teaches: 
wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse(i.e. said luminance pulse is created by pulsing a red pulse and a blue pulse and a green pulse- ¶0078, figs. 4 and 6B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Laurent to reducing noise while creating the stream of image frames (Laurent- ¶0078).

Regarding claim 17, Harold and John teach all the limitations of claim 1.
However, Harold and John do not teach explicitly:
further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
In the same field of endeavor, Laurent teaches: 
further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor (i.e. the controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream- Claim 78, Laurent’), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (i.e. FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy- ¶0069 Laurent’).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Laurent to reducing noise while creating the stream of image frames (Laurent- ¶0078).

Regarding claim 19, Harold and John teach all the limitations of claim 1.
However, Harold and John do not teach explicitly:
wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.
In the same field of endeavor, Laurent teaches: 
wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (i.e. a emitter configured to emit a pulse of electromagnetic radiation; and a controller configured to coordinate the emitter and the imaging sensor in order to produce a digital video stream- Claim 1, Laurent’), wherein each image frame in the video stream comprises data from a plurality of exposure frames (i.e. three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame- ¶0047, Laurent’), and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (i.e. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130- ¶0047, Laurent’, fig. 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Laurent to reducing noise while creating the stream of image frames (Laurent- ¶0078).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harold Walder et al. [US 20200222711 A1: already of record and incorporated by reference Dan-Cristian Dinca (US 7505562 B2)] in view of John Richardson et al. [US 20140267653 A1: already of record] and further in view of Klaus M. Irion et al. [US 20060241499 A1].
Regarding claim 28, Harold and John teach all the limitations of claim 11.
However, Harold and John do not teach explicitly:
	further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.
In a related field of endeavor, Klaus teaches:
further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm i.e. wherein said at least one light source in said third operating mode has a filter which transmits lights in a wavelength range of 650 to 770 nm and which blocks lights in a wavelength range starting from 780 nm- Claim 13).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Klaus so that only fluorescence excitation light for ICG leaves the filter (Laurent- ¶0066).

Regarding claim 29, Harold and John teach all the limitations of claim 11.
However, Harold and John do not teach explicitly:
	further comprising a filter that filters electromagnetic radiation having a wavelength from about 790 nm to about 815 nm.
In a related field of endeavor, Klaus teaches:
further comprising a filter that filters electromagnetic radiation having a wavelength from about 790 nm to about 815 nm (i.e. wherein said at least one light source in said third operating mode has a filter which transmits lights in a wavelength range of 650 to 770 nm and which blocks lights in a wavelength range starting from 780 nm- Claim 13).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Harold and John with the teachings of Klaus so that only fluorescence excitation light for ICG leaves the filter (Laurent- ¶0066).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488